Case 4:18-cv-04360 Document 33 Filed on 06/25/20 in TXSD Page 1 of 3




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 25, 2020
                                                               David J. Bradley, Clerk
Case 4:18-cv-04360 Document 33 Filed on 06/25/20 in TXSD Page 2 of 3
Case 4:18-cv-04360 Document 33 Filed on 06/25/20 in TXSD Page 3 of 3
